Citation Nr: 1146406	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected internal derangement of the right knee, postoperative and posttraumatic degenerative changes, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In March 2009, the RO denied a claim for service connection for PTSD.  In March 2010, the RO denied a claim for an increased rating for the Veteran's service-connected right knee disability.      

In April 2011, the Veteran was afforded a hearing before T. Stephen Eckerman, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for an acquired psychiatric disorder, to include PTSD, the Board first notes that in addition to diagnosis of PTSD, the medical evidence includes diagnoses of major depression.  Thus, the issue in this case must be framed broadly, and it has been recharacterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94   (1993).  Specifically, the agency of original jurisdiction (AOJ) has not considered whether the Veteran's diagnoses of acquired psychiatric disorders, other than PTSD, are related to service.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal"); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

To the extent that this issue includes PTSD, in November 2008, the Veteran submitted a description of his stressor on VA Form 21-0781a.  He stated that he had reported to his First Sergeant that he had been sexually assaulted by another soldier.  During his April 2011 hearing, the Veteran testified that following the personal assault in service, he got into trouble a few times.  He also testified that he was transferred to different platoons on multiple occasions.  

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304  was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  

It does not currently appear that the liberalizing changes are applicable in this case.  Nevertheless, when the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f) . On remand, to ensure complete compliance with due process requirements, the Veteran should be notified of the new version of 38 C.F.R. § 3.304(f) .  

In addition, in Gallegos  v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of alleged sexual assault VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him in the submission of alternative sources of evidence, by providing additional time for her to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.  

In this case, in November 2008, VA notified the Veteran of the information and evidence necessary to substantiate his claim of entitlement to service connection for PTSD.  In so doing, VA informed the Veteran of the various types of evidence relevant to PTSD due to a personal assault.  However, it is not clear whether or not the letter informed him of the behavioral changes that could constitute credible evidence of the stressor.  On remand, he should be afforded such notice.  

Also with regard to the claim for PTSD, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In light of the evidence in this case, which includes evidence in the Veteran's service treatment reports that are not inconsistent with the claim, and post-service notations of PTSD due to MST (military sexual trauma), the Veteran should be afforded a VA psychiatric examination to determine whether or not he has PTSD that is etiologically related to service.  Id.   

With regard to the claim for an increased rating for the right knee, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

In this case, at his hearing, the Veteran testified that his right knee symptoms had worsened since his most recent VA examination (in February 2010).  Under the circumstances, on remand, the Veteran should be afforded another examination of his right knee.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault or harassment.  The notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The Veteran should also be notified of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  

2.  Request that the Veteran identify all sources of treatment for psychiatric symptoms, and right knee symptoms, since October 2009 (i.e., since the most recent reports of record).  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.    
 
If the RO is unable to make contact with any identified private health care providers, or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file. 

3.  After the development outlined in the first two paragraphs of this remand has been completed, schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es).  The claims file should be provided to the examiner in connection with the examination, and the examiner must indicate that the Veteran's C-file has been reviewed.  

The RO should provide the examiner with a summary of all evidence pertaining to changes in behavior at the time the claimed personal assault, and the examiner must be informed of the Veteran's post-service history of employment as a police officer.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran has PTSD that was caused by his service.  If the examiner determines that the Veteran has PTSD that was caused by his service, the examiner must state the stressor(s) relied upon to support the diagnosis, and the examiner must discuss any documented behavior changes following the verified and/or claimed in-service incidents.  The examiner should also discuss the significance, if any, of the Veteran's post-service history of employment as a police officer.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The report of examination should include the complete rationale for all opinions expressed.  

4.  Afford the Veteran an examination of his right knee to determine the current severity of his service-connected right knee disability.  The examiner should describe whether there is less or more movement than is normal; weakened movement; excess fatigability; incoordination; pain on movement (as well as swelling, deformity, and atrophy); any additional functional loss resulting from pain.  Describe the point at which pain begins and ends.  The examiner should be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time. 

The examiner must explain the rationale for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion. 

5.  After conducting any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



